Citation Nr: 0406761	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  99-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a nervous 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The appellant had active service from October 26, 1970, to 
October 22, 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  The Board 
notes that in denying the appellant's claim in January 1999, 
the issue was recharacterized by the RO as listed on the 
title page of this decision.

The Board has determined that it is appropriate to reopen the 
appellant's claim herein, but then to remand it for the 
completion of additional development prior to any final 
appellate review.  Accordingly, this appeal is remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part. 


FINDINGS OF FACT

1.  An unappealed April 1997 RO determination declined to 
reopen the appellant's claim for entitlement to service 
connection for a nervous disorder.

2.  Evidence associated with the claims file since the April 
1997 RO determination is neither cumulative nor redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The April 1997 RO determination that declined to reopen 
the appellant's claim for entitlement to service connection 
for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003).

2.  Evidence associated with the claims file since the April 
1997 RO determination is new and material, and so the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of evaluating the appellant's request to reopen 
his claim for service connection for a nervous disorder, to 
include bipolar disorder, the Board finds that the RO has met 
any duties as required under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 
9, 2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  It is apparent that the RO's duties under the VCAA 
with respect to a request to reopen a previously denied claim 
based upon the receipt of new and material evidence are more 
limited than an original request for VA benefits.  See 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The Board additionally finds 
that, as it is reopening this claim to the appellant's 
benefit and then remanding it with instructions to conduct 
all additionally necessary VCAA notice and development prior 
to issuing a decision on the merits of the claim, there is 
accordingly no resultant prejudice to the appellant in 
proceeding at this time with a decision focused solely upon 
his request to reopen the claim.

The Board observes that there has recently been a regulatory 
change regarding VA's definition of what constitutes "new 
and material evidence."  This change, however, applies 
prospectively to all requests to reopen that are made on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620-45,630 (Aug. 
29, 2001) [now codified at 38 C.F.R. § 3.156(a) (2003)].  
Because the record indicates that the appellant filed his 
pending request to reopen his claim before that date (in 
April 1998), the Board finds that this regulatory change is 
not applicable here.  Accordingly, the Board will analyze 
this request to reopen under the former criteria for the 
analysis of a request to reopen a claim based upon the 
receipt of "new and material evidence."

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Under 
38 C.F.R. § 3.156(a) (2001), new and material evidence is 
defined as evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

Notably, regarding whether any newly received evidence is 
material, the appellant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The procedural history of the appellant's claim is pertinent 
to the Board's pending determination.  In addition to the 
April 1997 RO determination, there are two other prior final 
rating actions of record concerning the appellant's claim for 
service connection.  In October 1972, the RO reviewed the 
service medical records, which were normal (no record of 
psychiatric symptoms or diagnoses), with the exception of one 
noted complaint in service of "nerves."  The RO also 
reviewed a medical report dated for August and September of 
1972, which noted findings including depressive neurosis.  
The RO observed that there was no record of schizophrenic 
reaction.  Based upon this evidence, the RO denied service 
connection for depressive neurosis, finding that that the 
appellant's one complaint of nerves in service, in the 
absence of additional supporting evidence, was not enough to 
link his current psychiatric disorder to his period of 
service.

In June 1981, the RO again reviewed this claim.  The RO noted 
the medical evidence reviewed and findings entered at the 
time of its October 1972 rating decision.  The RO noted an 
apparent record of chronic alcoholism.  At this time,  the 
appellant had also provided a statement delineating his 
record of frequent police arrests after his completion of 
active service.  Additionally, March 1981 VA treatment 
records noted findings including bipolar disorder and 
cyclothymic disorder.  The RO then determined that service 
connection for depressive neurosis, superimposed on 
previously diagnosed personality disorder, passive aggressive 
personality, was not warranted.  

The Board observes that the appellant's next request to 
reopen his claim for service connection was reviewed by the 
RO and denied in an April 1997 determination, where the RO 
stated that the appellant had only submitted duplicative 
medical evidence that had previously been reviewed at the 
time of the October 1972 rating decision.  As the appellant 
did not appeal the RO's April 1997 determination, it 
thereafter became final.  See 38 U.S.C.A. § 7105(c) (West 
2002). 

In April 1998, the appellant requested a copy of his claims 
file and service medical records.  In July 1998, the RO 
contacted the appellant to advise him that he needed to 
submit new and material evidence in order to reopen his 
claim.  Thereafter, in a January 1999 rating decision, after 
the receipt of additional medical records, the RO declined to 
reopen the appellant's claim, and noted that there was no 
link between his current VA treatment for a psychiatric 
disorder and his period of active service.  The appellant 
received notice of the decision and timely appealed it to the 
Board.

The Board, however, must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
this claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).
In connection with the appellant's current request to reopen 
his claim, a large volume of medical records and other 
pertinent documents have been associated with the claims 
file, including social security administration records dating 
from 1972 forward, VA psychiatric treatment records dated 
from 1981 to the present, and private psychiatric medical 
records dated from 1972, through the 1980's, and into the 
1990's.  

On its own determination then, the Board finds that 
additional evidence associated with the claims file in 
support of the appellant's claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
The Board observes that the majority of the aforementioned 
records received in connection with the appellant's most 
recent request to reopen his claim is new evidence, in that 
these documents were not of record at the time of the last 
prior final RO determination in April 1997.  

The Board is also of the opinion that much of this new 
evidence is material to the appellant's case.  At the time of 
the last prior final RO determination in April 1997, there 
was little to no competent evidence in the record so as to 
provide a complete picture of the circumstances surrounding 
the origin of the appellant's current psychiatric disorder.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Much of 
this newly received evidence, however, especially county 
health department medical records dated from August 1981 to 
June 1983, statements provided by the appellant and his 
relatives to the social security administration in July 1987, 
other private medical records dated in the 1990's, and 
current VA psychiatric treatment records that record a long-
standing history and diagnosis of bipolar disorder, but do 
not currently diagnose a personality disorder or neurosis, 
provide such support.  The Board therefore holds that this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim, and as such, 
the appellant's claim must be reopened for full review.  See 
38 C.F.R. § 3.156(a) (2001).

In light of the substantial medical history now contained in 
the claims file, but no medical opinion of record addressing 
the relationship, if any, of any current psychiatric disorder 
to the appellant's active service, the Board finds that the 
claim for service connection on its merits cannot be decided 
at this time.  The Board will therefore remand the claim for 
additional development.


ORDER

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a nervous disorder, to include bipolar disorder, is granted.


REMAND

Consistent with the requirements of the VCAA, the claim for 
entitlement to service connection for a nervous disorder, to 
include bipolar disorder, must be remanded for the completion 
of additional development prior to any final appellate review 
on its merits. 

As noted, there is now a large volume of psychiatric records 
and other relevant information contained in the claims file.  
A medical opinion has not yet been solicited, however, as to 
whether any of the psychiatric symptomatology documented in 
service and within a year of the appellant's discharge from 
active service is related to any currently diagnosed 
psychiatric disorder, to include bipolar disorder.  
Accordingly, the appellant should be scheduled for a VA 
psychiatric examination in order to accomplish this task.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the claim is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
complete for this claim, consistent with 
all governing legal authority.

2.  The appellant should be afforded a VA 
psychiatric examination in order to 
ascertain the nature and etiology of any 
current psychiatric disorder, to include 
bipolar disorder.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the examination report, 
the examiner should note his/her review 
of the claims file.  After evaluating the 
appellant and reviewing the claims file, 
including his record of psychiatric 
treatment beginning in June 1972, the 
examiner is requested to address the 
following inquiries in the examination 
report:

a.  What, if any, current 
psychiatric disorder(s) does the 
appellant have?

b.  Are any of the appellant's 
currently diagnosed psychiatric 
disorder(s) considered a psychosis?

c.  If the appellant is currently 
diagnosed with a psychiatric 
disorder, then, based upon a review 
of the entire record (including an 
October 1971 service medical record 
notation of "nerves," private 
psychiatric reports dated from June 
1972 through October 1972 containing 
findings including depressive 
neurosis, passive-aggressive anxiety 
disorder and acute anxiety, and a 
long history of treatment for 
bipolar disorder apparently first 
diagnosed in March 1981, as noted in 
a VA medical record), please opine 
as to whether it is at least as 
likely as not (i.e., a 50 percent 
likelihood or greater) that any 
currently diagnosed psychiatric 
disorder had its onset during 
service or is related to the 
appellant's period of active service 
from October 26, 1970, to October 
22, 1971.  If the appellant's 
psychiatric disorder is considered 
to be a psychosis then include an 
opinion as to whether it is at least 
as likely as not that this disorder 
had its onset within a year of his 
completion of active service on 
October 22, 1971.   

3.  When the development requested above 
has been completed to the extent 
possible, then the claim should be 
readjudicated.  If the benefits sought on 
appeal are not granted in their entirety, 
then the appellant and his 
representative, if any, should be 
furnished with a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



